 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named union or any other labororganization,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection or to refrain from any or allsuch activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) ofthe Act.WE WILL offer Joan Grosso and Grace Chilson immediate and full rein-statement to their former or substantially equivalent positions,withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of our unlawfulaction against them.All ouremployees are free to become or remain, or to refrain from becomingor remaining,members of the above-named union or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith section 8 (a) (3) of the Act.THE SYRACUSE STAMPING COMPANY,Employer.By -----------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for sixty(60) days from the date hereof, andmust not be altered,defaced, or covered by any other material.BURLINGTON MILLS CORPORATION(ROANOKE WEAVING PLANT)andTEXTILE WORKERS UNION OF AMERICA,CIO.CaseNo. 5-CA-434.January14,1953Decisionand OrderOn June 19, 1952, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].The'Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the102 NLRB No. 26. BURLINGTON MILLS CORPORATION253case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the additions and modifications notedbelow.'We agree with the Trial Examiner that the Respondent discrimi-natorily discharged J. O. G. Ashwell and Pearl Hammond on April20 and April 24, 1951, respectively, in violation of Section8 (a) (3)and (1) of the Act.Wealso agreewith the Trial Examiner that theRespondent in violation of these sections of the Act discriminatorilyrefused reemployment to William T. Altice in October 1951. In ac-cepting the Trial Examiner's findingsas to these three employees, theBoard has taken into consideration the numerous acts of interference,coercion, and promises, detailed in the Intermediate Report,2 by whichthe Respondent sought to break the Union's organizing drive from itsvery inception early in 1951.We are persuaded that the discrimina-tory acts of the Respondent with regard to the three named employeeswere intendedas a warningto the remaining employees that neitherlong tenure with the Respondent nor previous records of competentperformance would protect the jobs of those employees who indicateda preference for the Union.J. O. G. Ashwell:As the Trial Examiner found, this employee hadserved the Respondentas a loom fixersince 1943.His excellence inthat capacity is undisputed.He wasan "A-Number 1 loom fixer"who cooperated with his supervisor "100 percent."Although theRespondent denies that it had knowledge of Ashwell's union member-ship, the record reveals that Ashwell had indicated to SecondHand Sell, one of Respondent's supervisors, his interest in the Union.After joining the Union he was told by his immediate supervisor thathis "attitude" was not right.Until spoken to directly by hisgeneraloverseer, he resisted the request of his foreman to attend the April10 meeting at which the plant superintendent delivered an antiunionspeech.Subsequently, Ashwell was interrogated by his supervisorX As theRespondent discriminatorily refused to rehire WilliamT. Altice, weshall orderthat the Respondent,in order to effectuate the policies of theAct, offer Altice employmentin the position for which he applied,without prejudice to seniority or any other rights orprivileges,and makehim whole for any loss of pay he may have suffered by reason of theRespondent'sdiscrimination against him,by payment to him of a sum of money equal tothat which he wouldhave earned from October31, 1951, the date by which theRespondentwould haverecalled him but for its discrimination,to the date of the Respondent's offerof employment,less his net earnings during this period.The section of the IntermediateReport entitled "The Remedy"is hereby modified to the extent that it is inconsistent withthe foregoing.1 In additionto the otherstatements of Respondent's supervisors found violative of theAct by theTrial Examiner, we find that the remark of Overseer Tillotson to employeeH. C. Wray, according to thelatter's credible testimony,that employees who favored theRespondent would be "raised up" while thosefor the Unionwould be "worked around outthe door" is a further violationof Section8 (a) (1) of the Act.The Interrogation of Alton Chisom concerning his signing of a union card and how bewas goingto vote,as well as the warning to Chisom to "watch(his) step," were correctlydescribedby theTrial Examiner but ascribed erroneously to Second Hand John Stone.The interrogation and warning were made by Alton Chisom's Overseer,Johnson. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to how he intended to vote in a forthcoming Board-conductedelection.He refused to answer the supervisor's question .3He wastold by his supervisor that the Respondent believed the Union hadstarted in the corner where Ashwell was located.The Respondentcontends that Ashwell was discharged because of a "smash" that oc-curred on one of his looms.While the record reveals that a "smash"causes damage to a bolt of cloth being woven on the loom, the testi-mony of a number of witnesses, including Ashwell's immediate super-visor,was to the effect that this type of accident was "nothingunusual."No evidence was introduced that any other loom fixerwith a previous record of efficiency had ever been discharged for thisreason.No contention is made by the Respondent that Ashwell's con-duct was motivated by a desire to sabotage Respondent's production.Under these circumstances, we are convinced and find, as did theTrial Examiner, that the Respondent knew of Ashwell's union sympa-thies and discharged him for this reason, seizing upon the pretext of asingle "smash" on one of his looms.Pearl Hammond:Four days after Ashwell was discharged, Ham-mond, a weaver for the Respondent since 1937, was discharged undersimilar circumstances.He was discharged allegedly because he hadproduced defective cloth on each of 3 days before his discharge.Ham-mond had solicited other employees to join the Union and he hadrefused, when requested twice by his immediate supervisor, to attendthe April 10 meeting addressed by the plant superintendent.Therecord indicates that all weavers make seconds.Employee Barnhardttestified that he was transferred to a weaver's job even though in aprevious brief experience he had made 30 percent "seconds" for whichliewas neither reprimanded nor discharged. Shortly before Ham-mond's discharge the number of looms for which weavers were re-sponsible was increased from 45 to 60.The Respondent's generaloverseer admitted that after such a change in work assignments thenumber of seconds "generally speaking" goes up.As in the case ofAshwell, there is no contention that Hammond was motivated by adesire to sabotage the Respondent's production.Like the Trial Ex-aminer, we cannot believe that an employee of 13 years' standingwould be summarily discharged for the reason offered by the Respond-ent.We are persuaded, rather, that the Respondent was aware ofHammond's efforts in behalf of the Union and discharged him to riditself of a strong union adherent.William T. Altice :The record indicates that this employee was 1of the 3 or 4 employees most active on behalf of the Union in itse In anapparent inadvertence, the Intermediate Report ascribes the question itself toAshwell. BURLINGTON MILLS CORPORATION255organizational campaign.Upon his own initiative he had informedhis immediate supervisor on 2 separate occasions that he was an ad-herent of the Union.Another employee of the Respondent, H. C.Wray, testified that he had answered affirmatively Overseer Tillotson'squestion as to whether Altice was a "hot Union man."Altice was acompetent employee and had been so informed by his supervisor atthe time of his layoff on August 27, 1951.During the month ofOctober 1951 the Respondent employed 25 new employees, includingsweepers and some in other categories in the weave room.There isno contention that Altice, who was experienced in a number of jobsin the weave room,4 was not qualified to fill one of the positions.Nevertheless he was not recalled.Several months later the positionhe had held was filled by a new employee.Although the evidence,as the Trial Examiner found, does not preponderate in favor of theconclusion that Altice's layoff was the result of unlawful discrimina-tion rather than economic necessity, we are persuaded, as was the TrialExaminer, that he was discriminatorily refused reemployment, atleast since October 31, 1951, because of his prounion record.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Burlington Mills Corpora-tion (Roanoke Weaving Plant), Vinton, Virginia, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, CIO, or in any other labor organization of its employees, by dis-charging, laying off, or refusing to reinstate any of them because ofmembership or activities on behalf of any labor organization, or bydiscriminating in any other manner in regard to hire and tenure ofemployment or any term or condition of employment, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.(b) Interrogating employees concerning their union membershipand activities, threatening to discharge or lay off employees or to shutdown plant operations or holding out job advantages because of unionmembership and activities or the lack of it, soliciting, inducing, andassisting employees to withdraw from unions, or in any other manner4 Altice's previous experienceincluded weaving, hanging warps, and pulling old warps.When laid off he was a "warp andsmash man." 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterfering with, restraining, or coercing its employees in the exerciseof the right to self-organization, to form labor organizations, to joinor assist the aforestated or any other labor organization, to bargaincollectively through representatives of their own choosing, to engagein concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to J. O. G. Ashwell and Pearl Hammond full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges and makethem whole for any loss of pay resulting from the discriminationagainst them, in the manner set forth in the section in the IntermediateReport entitled "The Remedy."(b)Offer to William T. Altice immediate and full employment inthe same or substantially equivalent position for which he applied andto which the Respondent failed to recall him by October 31, 1951,without prejudice to his seniority or other rights and privileges andmake him whole for any loss of pay resulting from the discriminationagainst him, in the manner set forth in the section in the IntermediateReport entitled "The Remedy."(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay due and the right ofreinstatement under the term of this recommended order.(d)Post at its plant at Vinton, Virginia, copies of the notice at-tached hereto as an appendix."Copies of said notice, to be furnishedby the Regional Director for the Fifth Region, shall after being dulysigned by the Respondent, be posted immediately upon receipt thereofand be maintained by it for sixty (60) consecutive days thereafter inconspicuous places including all places where notices to employees arecustomarily posted.The Respondent shall take reasonable steps toinsure that such notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.6In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." BURLINGTON MILLS CORPORATION257It is also ordered that the complaint be dismissed as to GeorgeBennett.AppendixNoTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in, or activities onbehalf of, TEXTILE WORKERS UNION OF AMERICA, CIO, or in anyother labor organization, by discriminating in regard to hire ortenure of employment or any term or condition of employmentexcept to the extent that such right may be affected by agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL NOT interrogate employees concerning their unionmembership and activities.WE WILL NOT solicit or assist employees to withdraw from theabove-named labor organization.WE WILL NOT threaten to discharge or lay off employees or toshut down our plant because of their union membership andactivities or hold out job advantages should they refrain fromsuch membership and activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, to join or assist TEXTILEWORKERS UNION OF AMERICA, CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to re-frain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.WE WILL offer to J. O. G. Ashwell and Pearl Hammond im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges enjoyed and make them whole for any lossof pay suffered as a result of the discrimination against them.WE WILL offer to J. O. G. Ashwell and Pearl Hammond im-statement in the same or substantially equivalent position forwhich he applied but for which he was not recalled by October 31, 258DECISIONSOF NATIONALLABOR RELATIONS BOARD1951,without prejudice to his seniority or other rights and priv-ileges and make him whole for any loss of pay resulting from thediscrimination against him.BURLINGTONMILLSCORPORATION,(ROANOKEWEAVINGPLANT),Employer.By ------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon charges and amended charges filed by Textile Workers Union of America,CIO, herein called the Union, the General Counsel for the National Labor Rela-tions Board, by the Regional Director for the Fifth Region (Baltimore, Mary-land), issued a complaint on January 3, 1952, against Burlington Mills Corpora-tion (Roanoke Weaving Plant), herein called the Respondent, alleging thatthe Respondent had engaged in specified conduct violating Section 8 (a) (1) and(3) and Section 2 (6) and (7) of the Labor Management Relations Act, 1947,61 Stat. 136, herein called the Act.Copies of the complaint and charges wereserved upon the Respondent; and the Respondent filed an answer denying thecommission of the unfair labor practices alleged.Pursuant to notice, a hearing was held in Roanoke, Virginia, from January 29until February 1, 1952, before the undersigned Trial Examiner.The GeneralCounsel, the Respondent, and the Union were represented at the hearing and allparties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The undersigneddismissed an allegation of discrimination respecting one R. W. Overstreet, whodid not appear at the hearing although notified to do so.No reason was offeredby the General Counsel for Overstreet's failure to appear and no evidentiarysupport for the allegation in question was adduced.The parties were granted opportunity to present oral argument before theTrial Examiner, and they also were granted permission to file briefs and pro-posed findings of fact and conclusions of law.A motion by the Respondent todismiss the complaint is disposed of in accordance with the following findings.of fact and conclusions of law.Upon the record in the case, and upon observation of the demeanor of wit-nesses, I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation with plants in several States,including the Roanoke Weaving Plant at Vinton, Virginia, where it manufac-tures rayon cloth and where the present action arose. In 1951, the Respondent BURLINGTON MILLS CORPORATION259purchased raw materials and sold finished products respectively valued inexcess of $100,000, at least 50 percent of which involved interstate shipments.I find that the Respondent is engaged in commerce within the meaning of theAct.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2 (5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Advent of the Union and the Respondent's responseThe Union began organizing employees of the Respondent early in 1951, andon April 16 that year it filed a representation petition.The Boardissued aDecision and Direction of Election on September 28, 1951, and the electionwas held on October 26, 1951 (96 NLRB No. 69). The Union lost the elec-tion and the representation petition was dismissed.On or about April 10, 1951, various supervisors directed the employees to attenda meeting at which Plant Superintendent Junius Murphy addressedthe assem-blage.The meeting was held on plant premises during working time and atleast one employee was advised by Second Hand Stone that employees wouldlose no pay while attending the meeting.Murphy told the employees, amongother things, that he could not see how the Union would help them, that theirworking conditions and benefits were at least comparable to those prevailing inunion mills, and that "we had a nice mill there" and he couldn't "see whatwas the matter with people wanting to comein andspoil it."Overseer ClayHolland had notified employee James Perdue of the Murphy meeting and Perdueindicated his reluctance to attend.Holland thereupon told Perdue, accordingto Perdue's credible testimony which Holland denied, "Well, if you don't go,I'llknow which side of the fence you're on. I'll know if you're against meor for me."Hugh Brown, an assistant regional director of the Union, testified that approxi-mately 250 employees had applied for union membership during the organiza-tional campaign and that between 300 and 350 employees later sent in lettersof withdrawal to the Union.The circumstances under which some of these with-drawal letters were executed show that the Respondent played an active rolein instigating and preparing at least some of them. Thus, employee JamesPerdue credibly testified that Overseer Clay Holland (the Respondent admits,and I find, that overseers and second hands are supervisors within the meaningof the Act) told him in May 1951, "I know you haven't got a card down atLynchburg [where the Union had an office], but well, several of the boys arewriting down there asking for the cards back. I'd like for you to write a letterdown to ask for a card to discourage them anyhow."Holland then producedsome stationery and dictated a letter of withdrawal to the Union which Perduewrote.Perdue gave Holland the unsealed letter which was later received bythe Union' Sometime in May 1951, employee William Karnes was approached1Later that same dayPerdue sent a letter to the Union stating in part :In regard to the letter that I wrote tonite at the RoanokeWeavingMill.TheSupt. asked me would I write it. I didn't refuse in front of him for if I had, hewould know that I had signed a card&probably would make it hard for me, or findsome excuse to discharge me.He will mail that other letter. I have just come fromwork & writing you now.So disregard the other letter for I am 100%for the Union. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Bob DeLong, his superior.'DeLong asked Karnes whether he had signeda union card and Karnes replied that he had. DeLong then asked Karnes towrite for its return.Karnes did nothing about the matter and a few days laterDeLong again spoke to Karnes about withdrawing his union card.DeLongcalled Karnes into the office and wrote a letter of withdrawal which he sub-mitted to Karnes for the latter's signature.Karnes asked DeLong whether he,Karnes, might mail the letter.DeLong replied that he "had some more to mailand ... would take care of that," including "the stamp, envelope and all."This letter, too, was received by the Union.Other employees also wrote letters of withdrawal under similar circumstancesduring this period.Thus Overseers Holland and Garrett Tillotson both askedemployee Herbert Wray to write such a letter.Wray told them he would "rathernot get into it."Holland asked Wray the following day whether he had decidedto write the letter and Holland told Wray, according to the latter's credibletestimony, that "if you don't write it Mr. Murphy [the plant superintendent]will know what side of the fence you [are] on" and that "you got to be oneway or the other."Holland returned to Wray soon afterward and Wray wrotethe withdrawal letter in the office.Holland told Wray what to say in theletter,Wray having stated that he didn't know how to compose it, and Wraygave the letter, unsealed, to Holland.Holland told Wray at the time that hewas going to send "about 200 more."' Second Hand Al Wilson also askedemployee Andrew Karnes if he was willing to write a withdrawal letter, andWilson dictated the contents of such letter which Karnes wrote on stationeryfurnished by Wilson.Karnes gave the unsealed letter to Wilson and the Unionreceived the missive shortly afterward.`Wilson also asked employee AlvinSt. Clair whether he had signed a union card and when St. Clair replied he hadnot,Wilson said that he "thought there was cards been sent in with otherpeoples' names on them which had been forged" and Wilson thereupon askedSt.Clair to write a withdrawal letter. St. Clair refused to do so. SecondHand John Stone also asked employee Alton Chisom whether he had signed aunion card and to recall his card.When Chisom said he would not do so,Stone told him that he had "better watch . . . [his] step around there then."These withdrawal incidents took place in the mill during working hours andthe record further shows, according to employee Otha Chisom's testimony, that2Although the Respondent contends that DeLong was not a supervisor, I credit Karnes'testimony that DeLong was his superior at the time, that DeLong gave him his orders,and that he carried out DeLong's InstructionsWhether or not DeLong was a supervisorwithin the meaning of the Act, and I find that he was, under the circumstances I findthe Respondent liable for his conduct in question. SeeMacon Textsle8, Inc.,80 NLRB 1525,1528.'Perdue later sent the Union a letter at Wray's request stating, in part :I am writing this for H. C. Wray. The Supervisor at the Roanoke Weaving Millhad him to write a letter stating that he didn't want to have anything to do withthe Union.He refused at first but Mr. Holland Supervisor of 2nd shift & Mr. TillstonSupervisor of 1st shift told him that the ones that didn't write a letterThey wouldknow that he or she, are for the Union & they would make it hard for them lateron . . . . They are going around to all in the mill to get them to write letters.They are telling them what to write, they are furnishing the paper & stamps, & aredoing the mailing themselves.*Karnes later sent the Union a letter stating, in partIwrote you a letter last night.Stating I didn't want anything to do with theUnion at Roanoke Weaving.Well when I wrote that letter I had a boss sittingbeside meHe asked me to write it so I did to try to let him think Iwasn't for theunion but I am for itSo when the letter arrives dated May 8 just avoid that letter& also leave the card with my signature on it down there for I am try as hard as Ican to help get the Union in Roanoke Weaving. BURLINGTON MILLS CORPORATION261other employeeswrote similarletters during working hoursand "they was alltaking them to the office," Chisom having left his own letter therewithout evenan addressed envelope.Variousmembers ofthe Respondent's supervisory staffengaged inother con-duct on companytime and premisesthroughout the preelectionorganizationalperiod, which conduct furtherbespeaksthe Respondent's attitudetoward theUnion.Alton Chisom credibly testified that in or about April 1951 SecondHand Stone asked Chisom whether Chisom had "anything to do with the Union,"Stone stating that the Union "wouldn't do no good around this place."Stone alsoasked Chisom how he was going to vote in the election. Shortly beforeJune 29,1951,Stone also asked employeeMaryHarmon, accordingto the latter's credibletestimony, how she was going to vote. According to the credible testimonyof employee Robert Betterton, Second Hand Wilson asked Betterton how hewas going to vote in the election and what he thought about the Union.On theeve of the election in October 1951, according to Perdue's credible testimony,Wilson told Perdue, "You do what you want to.You got to consider your friendsand your future of what to do."Leon Hucks is the Respondent's superintendent or general overseer of weaving.In or about October 1951, Hucks told William Karnes, according to Karnes'credible testimony whose denial by Hucks I do not believe, that he,Karnes,"can vote the way you want to" but "there's not going to be any Union here .. .the BurlingtonMillswould not work under it . . . this place will close down ifthe CIO comes in here." Shortly after organizational activitiesbegan,OverseerHolland told Chisom, according to the latter's credible testimony,that Holland"had been hearing things about me [Chisom] going around tryingto get peopleto join the Union . . . and if I didn't like that place to work, that I could getout and go somewhereelse;and that they was not going to have a Union thereas long asthey could keep it out."'And in or about September 1951, HollandtoldWray he had heard that Perdue and the union organizer had visited Wray.Holland asked Wray, according to the latter's credible testimony, whatthese menhad to say and he told Wray that "if the Union comes in herethe Company willclose down ; we'll both be out of work." About a week before the Octoberelection Holland asked Perdue, according to Perdue's credible testimony, whetherhe and other employees had beenseeingthe union organizer and what they haddiscussed with theorganizer!Perdue was an observer for the Union at theelection, and Holland told him the day before the election that Holland did notwant Perdue talking to anyone during Perdue's shift that day. That day,Holland and Second Hand Wilson kept Perdue under constant surveillance evenwhile Perdue was changing his' clothes in the washroom at the end of the shift.Superintendent Murphy also told a group of employees in his office sometimebefore the election that he "wanted us to vote the way that wouldhelp ourfamilies in the future."The Respondent not only manifested to employees that a successful unioncampaign would adversely affect their job security but it also held out affirmativejob advantages should the employees reject the Union.Thus, in October 1951,employee David Barnhardt sought work on the second shift ratherthan on thethird shift which had been offered him, and Barnhardt told SecondHand AmmonSell in a conversation concerning the matter that the employeesneeded a unionin the mill.The following day, Overseer Tillotson offered Barnhardta secondshift position and laterthe same daySell told Barnhardt that "I wanted to show5 I do not believeHolland's different version ofthe incident.6 Accordingto Holland,Holland asked Perdue whether he had seen the union organizersand what the Unionhad promised to do for the employees.250983--vol. 102-53-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou that the open door policy would work. I wish you'd tell those fellows upthere about it."Sell also suggested that Barnhardt tell Overseer Hucks "thatthey don't want any Union in there."The Respondent's supervisory staff engaged in the foregoing activities on com-pany time and premises, during which period the Respondent maintained a noticeon its bulletin board stating in part as follows :It is not necessary, and it is not ever going to be necessary, for anybodyto belong to the CIO Union, or any other Union, in order to work for thisCompany.No person will be allowed to carry on Union organizing activities in thePlant during working hours.Anybody who undertakes to do so and whothereby interferes with his own work or the work of others will bedischarged.We will not tolerate any act by the Union or Union members which is donewith the purpose of causing any trouble in the plant for employees who areopposed to the Union.Those who undertake to put such pressure on otheremployees whose cases I shall now consider.Itwas during this same period that the Respondent terminated the fouremployees whose cases I shall now consider.B. Alleged discriminationJ.0. G.Ashwellwas discharged on April 20, 1951, after serving the Respond-ent as a loom fixer since 1943. Stone was his second hand, Holland his overseer,and Hucks the general overseer.Ashwell joined the Union, but did not otherwise participate in its organizationaldrive.After Ashwell had signed his union card, according to Ashwell's credibletestimony, Ashwell complained to Hucks that Stone had spoken to him (Ashwell)"in a way that I didn't like."Ashwell then followed Hucks' suggestion to discussthe matter with Stone. Stone told Ashwell, "You're an A-Number 1 loom fixer.You cooperate with me 100 percent, you do everything I tell you, and you do allyou can to help others. But. your attitude is not right." Stone said thatHolland also "has noticed your attitude not being right."When Ashwell askedStone what was wrong with his "attitude," Stone replied, "I don't know," andwalked away. This was the first time during Ashwell's long employment periodthat the Respondent had criticized Ashwell's "attitude."About a week later, in connection with the aforementioned Murphy meeting,Stone told Ashwell that some of the employees had asked Murphy to meet anddiscuss some problems with them. Stone told Ashwell, according to Ashwell'scredible testimony, that if "I had any problems that I wanted to discuss withhim [Murphy], or anything to get off of my chest that he [Murphy] wouldbe in the dining room at 4: 30."Ashwell replied he had no problems to discussand nothing to get "off of my chest." Ashwell and several others remainedon the job when the meeting began whereupon Hucks came up to Ashwell andasked him to attend and "listen to what Mr. Murphy has to say." Ashwell thenwent to the meeting after informing Hucks that he had not known everyone wasrequired to attend.The day after the meeting, Stone approached Ashwell during working hours.Stone, paper and pencil in hand, told Ashwell, according to Ashwell's credibletestimony, that "the Company has got to know where they stand. I'm goingto ask you how are you going to vote."' Ashwell replied that this was his own7 Stone denies thistestimony. BURLINGTON MILLS CORPORATION263"personal business" and he refused to answer Ashwell's question.Stone there-upon told Ashwell "it would be wiser" for Ashwell to talk to Murphy and Hucks.Then Ashwell asked Stone whether Murphy and Hucks thought Ashwell hadstarted the Union because he had not attended the meeting until Hucks wentto get him. Stone replied, "Yes, they think it started over in this corner whereyou're at."At the home of Second Hand Scott's mother-in-law a day or two after Ashwell'sdischarge, Ashwell told Scott "it was awful dirty that they think because Ididn't attend that meeting was probably the reason they thought I was headingthe Union."Scott replied, as Ashwell credibly testified, that "it wasn't thefirst dirty trick the Company did and it wouldn't be the last one ; and that they'dspend a million dollars to keep the Union out."Hucks denied knowledge of Ashwell's union membership and he testified thathe discharged Ashwell because Ashwell's alleged neglect of a shuttle resultedin a so-called "smash."As a loom fixer, Ashwell was responsible for the main-tenance of the looms on his shift. Altogether there were 40 looms in Ashwell'ssection at the time, all of which were operated throughout 3 shifts, with a loomfixer on each shift. In addition to general responsibility for the upkeep of all40 looms, each loom fixer was assigned 13 of these looms for servicing.A shuttleis a moving part of the mechanism, and each loom fixer was supposed to checkhis 13 shuttles each day, taking the shuttle in hand and, among other things,applying a screw driver to screws in the shuttle to make certain that the screwswere tight.A screw, held by a nut, is located at the top of the shuttle, somewhatrecessed and pointed downward. On the day before his discharge this topscrew was ejected from one of Ashwell's shuttles, thereby damaging a portionof the bolt of cloth being woven on the loom in question.The ejection occurredas a result of the threads stripping on the nut holding the screw.The testimony is conflicting as to whether this smash (this is the term ap-plied where an "excessive amount of ends has broken out of a warp") occurredeither shortly after Ashwell's shift began, as Ashwell testified, or about 3 hourslater, as Respondent asserted.According to the Respondent, the smash occurredat about 6 p. in , the shift beginning at 3, and it adduced testimony to the effectthat Ashwell should have checked the particular shuttle by that time and thathe would have discovered the defective situation had he so checked the shuttleat the beginning of his shift.Ashwell admitted that the screw incident occurredbefore he had checked that particular shuttle that day.But he testified thatwhen he began his shuttle check he discovered the very first loom to be defective,although running at the time, and that he made the necessary repairs, beforechecking the remaining 12 shuttles, in order to get the first defective loom inproper condition for continued operation.The screw came out of 1 of the 12other shuttles, according to Ashwell, as he was repairing this first loom.Ash-well testified that although he was supposed to check all 13 shuttles, the Respond-ent had particularly emphasized to the loom fixers that they should keep thelooms going and get defective looms into operation as quickly as possible.Ac-cording to Second Hand Stone, Ashwell should have completed his check of allshuttles before making any major repairs on any of them.The Respondent's contention respecting Ashwell's alleged neglect, and insupport of which it offered testimony, is that the stripped threads can only becaused by too much pressure applied by the loom fixer in tightening the screws,that the loom fixer would know immediately that a thread is stripped, and hethen would be obliged to replace the defective part at once. Therefore, ac-cording to the Respondent, Ashwell negligently failed to replace the defectivenut when he had overtightened the screw earlier. Furthermore, according to 264DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent, Ashwell was also negligent in not noticing the stripped threadon the day of the smash ; for, had he made his shuttle check timely, according tothe Respondent, he "might" or would have discovered the defect before the screwwas ejected. If Ashwell had overtightened the screw, he did so at least 3 shiftsearlier, and the shuttle in question had been in operation from such time untilthe time of ejection.The substance of Ashwell's testimony in this respect isthat the stripping of the thread and ejection of the screw could occur and didoccur without his prior knowledge of the stripping and without any negligenceby him.Smashes occur frequently in weaving operations, for various reasons, and allloom fixers have trouble with shuttles.The record also shows that shuttlescrews sometimes become loose and are ejected because of the vibration of themachines in operation, but Hucks testified that he had never before heard of ascrew being ejected because of stripped threads.Hucks also testified that Ashwell's work was not "up to par" the last 2 or 3months before his discharge and that Stone had complained several timesduring this period that Ashwell was not performing his work as well as he hadbeen doing. I assume that the Respondent adduced this testimony as being oneof the circumstances contributing to Ashwell's discharge.According to Stone,however, there always are routine complaints concerning all loom fixers andStone's further testimony refutes Hucks' claim of a deterioration of Ashwell'swork during the weeks immediately preceding the discharge.I am satisfied by the preponderance of evidence that the Respondent dis-criminatorily discharged Ashwell.And I reach this conclusion even assuming,although I find otherwise, that the screw incident occurred at 6 o'clock ratherthan shortly after 3 o'clock that afternoon. I do not believe that Ashwell know-ingly stripped the nut and I do not believe that the Respondent thought he did.And I also do not believe that the Respondent thought Ashwell negligent in notdiscovering and replacing the stripped nut before the screw was ejected.Thereis no showing that the damage caused any substantial monetary loss to Re-spondent and even if a stripped nut is a rare event it was not unusual for variousdefects to cause smashes including the ejection of screws through loosening.The Respondent is undoubtedly opposed to the Union and it took certainmeasures to defeat the organizational campaign.True, Ashwell was not anoutstanding union member, but that itself is not decisive. I do not credit theRespondent's claimed ignorance of Ashwell's union membership. It is clear tome, in any event, that the Respondent had adequate reason to suspect and Ifind that it did suspect Ashwell's union proclivities.There are still other cir-cumstances which cause me to reject the Respondent's contentions and to acceptthose of the General Counsel.For example, the claim that Ashwell's workperformance deteriorated toward the end of his employment.This claim wasrefuted, in effect, by Stone himself.Also, I have attempted, as conscientiouslyas I know how, to evaluate the testimony and demeanor of each witness and Imust say that Hucks did not impress me, whereas Ashwell did8The Respondent Introduced as Exhibit No. 1 a so-called smash board report purportingto be the report of smashes for the day of the screw incident and also showing a smashat 6: 10 on one of Ashwell's looms. Together with the Respondent's testimony, this wouldshow, if true, that the smash in question did not occur when Ashwell said it did and therewould then be a substantial question as to Ashwell's veracity on contested issues.RowenaFoutz, the weaver on duty at the time, testified that she made the time entries on a smashreport on the day in question.Foutz, however, was unable to state whether or not thewriting on the exhibit was hers, although she otherwise corroborated Ashwell's testimonyas to the time of the Incident.Foutz and Ashwell were trustworthy witnesses in myopinion and, also in my opinion, the Respondent's witnesses who testified on the issue werenot.Records can be fabricated, as testimony often is, and I can only conclude that theparticular exhibit does not comport with my understanding of what happened. BURLINGTON MILLS CORPORATION265I conclude that the Respondent discharged Ashwell because it believed him aunion proponent.Pearl Hammondbegan working as a weaver for the Respondent in June 1937;he was discharged 4 days after Ashwell, on April 24, 1951.Hammond joined the Union and solicited other employees, off the plant prem-ises, to do the same thing. The meeting at which Superintendent Murphyaddressed the employees, as discussed earlier, occurred about 2 weeks beforeHammond's discharge.Second Hand Sell, Hammond's immediate supervisor,instructed Hammond to attend the meeting which Sell described to Hammondas one at which some of the employees desired to discuss some problems withMurphy.Hammond told Sell he had no problems. Sell returned a few minuteslater and again requested Hammond to attend.Hammond did not attend themeeting.Also about 2 weeks before his discharge, Sell approached Hammond sayingaccording to Hammond's credible testimony, "Pearl, you're on the wrong side.You got to be on one side or the other." ° Hammond replied that "you can'tprove I'm on the wrong side," whereupon Sell stated, "No, you show it though."Sell also stated that "The Union wasn't good. It was all right to have a unionat [other plants] . . . , but it wouldn't do us no good down there."General Overseer Hucks discharged Hammond in April 1951 and denied knowl-edge of Hammond's union activities at the time.Hucks testified that he hadreceived complaints respecting Hammond's work during the 4 or 5 weeks priortoHammond's discharge, that Hammond became progressively worse duringthis period, and that he finally discharged Hammond when Hammond produceddefective cloth on each of the 3 days immediately before the discharge.Over-seer Tillotson, Second Hand Sell, and loom fixer Taylor corroborated Hucks'assertions concerning Hammond's performance and to the effect that Hammonddid not pay sufficient attention to his work during the period beforeHammond'sdischarge.On one occasion, while discussing the number of seconds, Hammondtold loom fixer Taylor that he "didn't care how many seconds he made, thatthe cloth belonged to the Company and let them grade it like they wanted to."Taylor reported this conversation to Sell.At the time of his discharge, Hammond was operating 60 looms, the numberhaving been increased from 45 looms about 6 weeks before. Three days beforethe discharge, Tillotson called Hammond's attention to a defective piece ofcloth and told Hammond he would have to improve, and on the last day Huckscalled Hammond into his office.Hucks showed Hammond the last of the afore-mentioned three items of defective cloth and said that the Respondent couldn'ttolerate such production.Hammond replied he was doing the best he could.Hucks then said "it looks like you're not interested in your job" and that hewould have to discharge Hammond, to which Hammond replied, "if that's theway you feel about it, it's all right with me."I do not believe that the purposes of this case would be served in detailingeach of the items of defective cloth produced by Hammond on the 3 days beforehis discharge.All weavers commonly produce defective cloth and I am unableto find on this record that Hammond's production record was worse than theaverage weaver's production even on the 3 days in question.While Hammonddid have defective production on these 3 days, it is significant that Hammondoperated 59 other looms on each of these days without any showing of faultyproduction as to these 59 looms.Considering the chronology of union organization in the mill and the Re-spondent's active opposition to the Union and Bell's statement thatHammond°Sell could not recall whether or not he told this to Hammond. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDwas "on the wrong side" of the union picture, I find it difficult to accept theRespondent's contention that it discharged Hammond after 13 years' employmentfor the reasons offered by the Respondent.I am, of course,alsomindful thatHammond was not the perfect employee. I conclude that the complaint as toHammond's discharge is supported by a preponderance of the evidence.George K. Bennettwas discharged on May 24, 1951.He had been in the Re-spondent's employ as a weaver since 1945, except for an approximate 1-yearperiod at the end of which, in 1947, the Respondent recalled him.Bennett joined the Union during the organizational campaign in the Union.Second Hand Stone, who was Bennett's immediate supervisor, one day asked Ben-nett, according to Bennett's credible testimony which Stone denied, whetherhe had any union cards and Stone also asked Bennett how he was going tovote.Bennett replied that he had received a union card by mail but that hewouldn't tell Stone how he would vote, because "if I do it will be hard onme," whereupon Stone commented, "I guess you're right."At the time of hisdischarge, Bennett was operating 60 looms, each of which was weaving clothcontaining approximately 6,000 threads in cloth 61 inches wide.When 1 ofthese threads breaks, the term "end ran out" is applied to the broken thread,and ends running out is not an uncommon occurrence.The machine itself shouldstop when a thread breaks, but it frequently does not, and when it fails to doso the single broken thread curls up behind the machine and it leaves a faintline in the material being woven.Material withan endout is soldas seconds.The weaver is supposed to inspect the machines and cloth for ends out.Rucks denied knowledge of Bennett's union membership and the Respondentclaims that it discharged Bennett becausean end ranout on one of his looms(luring his entire shift of May 23, 1951.Hucks summonedBennett thefollow-ing day and asked Bennett what he would do about a weaver who permittedan end to run out during an entire shift, it being unusual for an end to runout through an entire shift.Bennett replied he would try to get the weaverto improve.Rucks then stated that all the secondhands had said Bennettwas a "no-count" weaver, to which Bennett replied, "Why don't you get rid ofme?"Rucks responded, "I believe I will."Thus Bennett was discharged.The Respondent adduced testimony to the effect that Bennett was belowaverage during his entire employment period and that he had moreseconds thanthe average weaver and that he did not cooperate withemployees on his suc-ceeding shift in respect to operations.Mary Harmon was a weaver in the second shift. About 10 days beforeBennett's discharge, according to Harmon-whom I consider to be completelytrustworthy,an end ranout on a bolt of cloth for 3 hours during the thirdshift and continued through the entire first shift of Doris Smithers and wasnot caught until it had also run through 5 hoursofHarmon'sshift.Hucksand other supervisors denied any knowledge of the end running through Smithers'entire shift, although it is not disputed that they would have known aboutit had it occurred.However, Harmon testified, and credibly so in my opinion,thatHolland and Stone did know of the Smithers-Harmon "ends out" andSmithers was not herself called to rebut Harmon's testimony. Smithers is stillin the Respondent's employ.Union membership and an antiunion-minded employer do not themselves se-cure an employee against dischargefor cause,althoughin combination withother factors they are entitled to weighty considerationin ascertaining an em-ployer's motive for discharge.Also in the presentcase I am satisfiedthat theRespondent accorded disparate treatment to Smithersand Harmon,which cir- BURLINGTON MILLSCORPORATION267cumstance itself is a suspicious one.Then, too, there is the fact that Bennettwas an employee of fairly long standing, approximately 5 years, and that theRespondent discriminatorily discharged Hammond and Ashwell, also employeeswith much longevity, within the same month.Despite these circumstances, Iam constrained to find, although I should like to do so with more assurance, thata preponderance of the evidence does not sustain the complaint as to Bennett.Accordingly, I shall recommend dismissal of the allegation in question.William T. Alticehad been in the Respondent's employ for about 3 years whenhe was laid off in August 1951. Overseer Holland had complimented Alticemany times about his work. About 2 months before his layoff Second HandBennie Scott, Overseer Clay Holland being present, accused Altice of postinga union bulletin in the washroom. Later that day Altice told Scott, accordingto Altice's credible testimony, that "up to then I was for the company, but afterhe accused me of putting up Union papers in the water house I was for theUnion."Holland laid off Altice in August 1951 allegedly because of curtailed milloperations and Scott testified that he followed established seniority rules Indoing so.General Overseer Hucks testified in this connection that the plantoperated but 2 weeks in August 1951 and only 8 days in September, that it wasnecessary to reduce the working force by 32 employees, and that Altice had theleast seniority in his particular job classification on all 3 shifts.Holland told Altice when he laid off the latter that Altice was a "good" handand Holland also suggested that Altice keep in touch with him.Altice twicesought reemployment from Superintendent Murphy after his layoff to be in-formed by Murphy that work was still unavailable but that Murphy would takeAltice back as soon as he had an opening.Murphy told Altice on one of theseoccasions that "if they [the Union people] picked the trash out of their own backyard they wouldn't have anything to worry about."Holland testified that hehired a new employee in Altice's job classification shortly before Christmas thatyear, but that he did not know at the time that Altice, meanwhile, had attemptedto obtain a job from Murphy.Although the General Counsel attempted to show that a seniority practice wasnot in effect, I do not believe that he successfully refuted the Respondent'sproof in this connection.I am also not satisfied that a job was open at the timeAltice applied for reemployment to Murphy.The record shows, however, that beginning the first week of October 1951 andthrough the end of the year, the Respondent rehired 15 employees and hiredapproximately 80 new employees in various job classifications.General OverseerHucks testified, at first, that he had known during this hiring period that Alticehad applied for reemployment to Murphy. And when Hucks then was askedwhy he did not recall Altice, since he had known of Altice's applications toMurphy and since he also had Altice's address, Hucks replied merely that "we"understood that Altice was working elsewhere at a higher wage rate than theRespondent would pay. But when Hucks was further asked whether theapplication to Murphy did not indicate Altice'sInterest In returning to theRespondent's employ, Hucks then changed his testimony and stated that he hadnot known that Altice had sought reemployment from Murphy.I have no doubt that Hucks knew that Altice was seeking reemployment andI also have no doubt and I find that the Respondent would have recalled Altice,at least by October 31, 1951, were It not for the Respondent's hostility towardthe Union. I conclude, therefore, that the Respondent has discriminatorilydenied employment to Altice since October 31, 1951. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDC. SummaryI find that the Respondent violated Section 8 (a) (1) of the Act by soliciting,inducing,and assisting employees to withdraw their union cards ; threateningemployees with loss of employment through discharge or plant shutdown andholding out job advantages,all for the purpose of causing its employees torefrain from union membership and activities;and by interrogating employeesconcerning their union membership and activities.N. L. R. B.v.Williams, et al.,195 F.2d 669,672 (C. A. 4) ;N. L.R. B. v. Premier Worsted Mills,183 F. 2d 256(C. A. 4) ;N. L. R. B. v. DixieShirtCo.,176 F.2d 969,971-973(C. A. 4) ;American Bottling Company,99 NLRB345.I find that the Respondent alsoviolated Section 8 (a) (1) and(3) by discriminating against Ashwell, Hammond,and Altice.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and that it takecertain affirmative action in effectuation of the policies of the Act.I shall recommend that the Respondent offer immediate and full reinstatementto Ashwell, Hammond, and Altice to their former or substantially equivalentpositions 10 without prejudice to their seniority or other rights and privileges andmake them whole for any loss of pay resulting from the discrimination againstthem, by paying them a sum of money equal to the amount they would haveearned from the dates of their respective discrimination to the date of offer ofreinstatement less their net earnings" to be computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth Company,90 NLRB289, 291-294Earnings in one quarter shall have no effect upon the back-payliability for any other such period. It will also be recommended that theRespondent make available to the Board, upon request, payroll and other recordsto facilitate checking the back pay due.F.W. Woolworth Company, supra.In view of the nature of the unfair labor practices committed, I shall alsorecommend that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.The Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]noThe Chase NationalBank of theCity of New York,65 NLRB 827.n Crossett LumberCompany,8 NLRB 444, 497-498. BURLINGTON MILLS CORPORATION269AppendixNOTICETo ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOTdiscourage membership in, or activities on behalf of, TEXTILEWORKERS UNION OF AMERICA,010, or in any other labor organization, bydiscriminating in regard to hire or tenure of employment or any term orcondition of employment.WE WILL NOTinterrogate employees concerning their union membershipand activities.WE WILLNOT solicit or assist employees to withdraw from the above-namedlabor organization.WE WILL NOT threaten to discharge or lay off employees or to shut downour plant because of their union membership and activities or hold out jobadvantages should they refrain from such membership and activities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations,to join or assist TEXTILE WORKERS UNION OF AMERICA, CIO,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) ofthe Act.WE WILL offer to the following-named employees immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges enjoyed and makethem wholefor any loss of pay suffered as a result of the discriminationagainst them :J.O.G.AshwellPearl HammondWilliam AlticeBURLINGTON MILLSCORPORATION,(ROANOKEWEAVING PLANT),Employer.Dated -------------------By -------------------------------------(Representative),(Title)This notice mustremain posted for 60 days from thedatehereof, and mustnot be altered,defaced,or coveredby any other material.